Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 28, 2019

                                     No. 04-19-00182-CV

                                       Crystal SMITH,
                                          Appellant

                                              v.

                                     Joseph HICKMAN,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI19228
                       Honorable Solomon Casseb III, Judge Presiding


                                       ORDER
       On July 9, 2019, appellee filed a Motion to Refer to Alternative Dispute Resolution and
Stay the Appeal. In an order dated July 24, 2019, we ordered appellant to file a response to
appellee’s motion. On August 20, 2019, appellant filed a response in which appellant objects to
appellee’s motion.

       Appellee’s Motion to Refer to Alternative Dispute Resolution is DENIED.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court